THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
CIVIL CASE NO. 1:18-cv-00096-MR-WCM
BRIAN HOGAN, et al.,
Plaintiffs,
vs.

CHEROKEE COUNTY, et al.,

Defendants.

me ee ee ee ee

 

VERDICT SHEET

1. Did the Defendant Scott Lindsay violate the Plaintiff Brian Hogan’s

procedural due process rights?

Yes we No

[Proceed to Issue No. 2].

2. Did the Defendant Scott Lindsay violate the Plaintiff H.H.’s procedural

due process rights?

Yes ge No

[Proceed to Issue No. 3].
Did the Defendant Cindy Palmer violate the Plaintiff Brian Hogan's

procedural due process rights?

Yes we No

[Proceed to Issue No. 4].

Did the Defendant Cindy Palmer violate the Plaintiff H.H.’s procedural

due process rights?

Yes a No

[Proceed to Issue No. 5].

Did the Defendant Scott Lindsay violate the Plaintiff Brian Hogan's

substantive due process rights?

Yes ZO No

[Proceed to Issue No. 6].

Did the Defendant Scott Lindsay violate the Plaintiff H.H.’s substantive

due process rights?

Yes x No

[Proceed to Issue No. 7].
Did the Defendant Cindy Palmer violate the Plaintiff Brian Hogan’s

substantive due process rights?

Yes we No

[Proceed to Issue No. 8].

Did the Defendant Cindy Palmer violate the Plaintiff H.H.’s substantive

due process rights?

Yes a No

If you answered “Yes” to any of the Issues above, proceed to
Issue No. 9. If you answered “No” to all of the Issues above, skip

Issue Nos. 9-13 and proceed instead to Issue No. 14.

Did the Defendant Cherokee County have an official policy, practice or
custom that caused a violation of the Plaintiff Brian Hogan’s procedural
due process rights?

Yes Pa No

[Proceed to Issue No. 10).
10.

11.

12.

Did the Defendant Cherokee County have an official policy, practice or
custom that caused a violation of the Plaintiff H.H.’s procedural due

process rights?

Yes A No

[Proceed to Issue No. 11].

Did the Defendant Cherokee County have an official policy, practice or
custom that caused a violation of the Plaintiff Brian Hogan's

substantive due process rights?

Yes “a No

[Proceed to Issue No. 12].

Did the Defendant Cherokee County have an official policy, practice or
custom that caused a violation of the Plaintiff H.H.’s substantive due
process rights?

Yes No

[Proceed to Issue No. 13].
13.

14.

15.

Did the Defendant Cherokee County fail to adequately train its
employees resulting in a violation of the Plaintiff Brian Hogan's

con a hts?
Yes No

[Proceed to Issue No. 14].

Did the Defendant Scott Lindsay act in a grossly negligent manner

causing the Plaintiff Brian Hogan injury?

Yes SO No

[Proceed to Issue No. 15].

Did the Defendant Scott Lindsay act in a grossly negligent manner
causing the Plaintiff H.H. injury?

Yes a No

[Proceed to Issue No. 16].
16.

17.

18.

19.

Did the Defendant Cindy Palmer act in a grossly negligent manner
causing the Plaintiff Brian Hogan injury?
Yes No

[Proceed to Issue No. 17].

Did the Defendant Cindy Palmer act in a grossly negligent manner
causing the Plaintiff H.H. injury?

Yes ft No

[Proceed to Issue No. 18].

Did the Defendant Scott Lindsay obstruct justice with respect to

Plaintiff Brian Hogan?

Yes oe No

[Proceed to Issue No. 19].

Did the Defendant Cindy Palmer obstruct justice with respect to

Plaintiff Brian Hogan? Lo
Yes No |
If you answered “No” to ALL of the Issues above, you are done
with your deliberations. Please have your foreperson sign and
date this Verdict Sheet and return it to the Court. If you answered

“Yes” to ANY of the Issues above, proceed to Issue No. 20.
20. Wethe jury award compensatory damages to the Plaintiff Brian Hogan
in the amount of 41.500 000

[Proceed to Issue No. 21].

21. We the jury award compensatory damages to the Plaintiff H.H. in the

amount of b2 (00,000

Your deliberations are now complete. Please have your foreperson

sign and date this Verdict Sheet and return it to the Court.

THIS the 1.3 day of May, 20271.

 
